ACCEPTED
                                                                                    06-18-00022-CV
                                                                          SIXTH COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                                  6/5/2018 10:26 AM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK

                             No. 06-18-00022-CV

                     IN THE COURT OF APPEALS 6th COURT FILED IN
                                                            OF APPEALS
                  FOR THE SIXTH DISTRICT OF TEXAS TEXARKANA,    TEXAS
                                                6/5/2018 10:26:57 AM
                           AT TEXARKANA             DEBBIE AUTREY
                                                                  Clerk

                  Mike Green d/b/a Residential Inspections
                                Appellants,

                                        v.

                Southern County Mutual Insurance Company
                                 Appellee.

         From the 114th Judicial District Court of Smith County, Texas
                        Trial Court Cause No. 15-2067-B

      SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS FOR
THE SIXTH DISTRICT OF TEXAS:

       Comes now Appellant Wanda Green and Mike Green d/b/ a

Residential Inspections ("Appellant") and files this Unopposed Motion for

Extension of Time to file it Appellant's Brief and would respectfully show

the Court as follows:

       Currently, Appellants' Brief is due on June 6, 2018. Counsel for

Appellants is seeking a thirty (30) day extension to file its Appellant's Brief,

making the new deadline July 6, 2018. Since the last motion for extension
SECOND UNOPPOSED MOTION FOR EXTENSION                                             1

4025225V.1
was filed, the parties engaged in settlement negotiations and reached a

settlement. So that the parties have time to execute the settlement and

perform its terms, and so that Appellants do not waive their right to file an

Appeal in the event that the settlement somehow falls through, Appellants'

requests that they be given an extension of their deadline up to and

including July 6, 2018.

        On June 5, 2018, Dava Greenberg-Spindler, counsel for Appellant,

conferred with counsel for Appellee. Counsel for Appellee stated he was

unopposed to the relief sought in this motion. Appellant respectfully

requests this Court grant a thirty day extension of time to file its brief,

moving the deadline from June 6, 2018, to July 6, 2018. This request is

sought not solely for delay, but so that justice may be done in the

disposition of this appeal. The requested extension is not calculated to

prejudice and should not unfairly prejudice the Appellees and should not

unduly delay the resolution of this matter.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

request that this Court grant its motion seeking a thirty day extension and

extend the deadline to file its Appellant's Brief from June 6, 2018, to July 6,

2018.
SECOND UNOPPOSED MOTION FOR EXTENSION                                         2

4025225V.1
                               Respectfully submitted,

                               WILSON, ELSER, MOSKOWITZ
                               EDELMAN & DICKER LLP

                               By: / s/ Dava Greenberg-Spindler
                               Susan A. Schwartz
                               State Bar No. 00797900
                               susan.schwartz@wilsonelser.com
                               Dava Greenberg-Spindler
                               State Bar No. 24097764
                               dava.greenberg-spindler@wilsonelser.com
                               901 Main Street, Suite 4800
                               Dallas, Texas 75202
                               Telephone: 214/698-8000
                               Facsimile: 214/698-1101
                               ATTORNEYS FOR APPELLANT




                        CERTIFICATE OF SERVICE

The undersigned certifies that on the 5th day of June, 2018, the foregoing
document was served on the following counsel of record in accordance
with the Texas Rules of Appellate Procedure.




                                          Dava Greenberg-Spindler
                                          Dava Greenberg-Spindler



SECOND UNOPPOSED MOTION FOR EXTENSION                                    3

4025225V.1
                     CERTIFICATE OF CONFERENCE

     This is to certify that on June 5, 2018, the undersigned conferred with
counsel for Appellee regarding the above-referenced motion and was
advised the motion is unopposed. Accordingly, the motion being
unopposed, it is submitted to the Court for its determination.

                                         Dava Greenberg-Spindler
                                        Dava Greenberg-Spindler




SECOND UNOPPOSED MOTION FOR EXTENSION                                      4

4025225V.1